DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-44 of the US Patent Application No. 16/550,579 filed 08/26/2019 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10434226. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 22 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claim includes more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 22 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 
All the limitations of claim 35 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claim includes more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 35 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 35 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 23 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 24 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 40 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 41 of the Application are to be found in claim 6 of the Patent.
Claims 25-34 and 36-39 are depend on claims 22 and 35 and fall therewith.
No art rejection is present for claims 22-34, since the Allowable Subject Matter coming from the parent US 10434226 is included into the independent claim 22, i.e.
the closest prior art of record Busby (US 2007 /0213651), Weigl (US 7393187), Singh (US 2002/0098097), Nielsen (US 2009/0036873), Lina (US 2004/0006319), Vogel (US 2009/0069761) and Adahan (US 7503910) fail to teach, suggest or render obvious a 
	Busby (US 2007 /0213651) teaches a capacitance sensing circuit which amplifies the high impedance signal to produce a low impedance potential (0225) which is not actuation of an electromagnet to provide force to the diaphragm as claimed.
	Weigl (US 7393187) teaches a diaphragm pump with an integrated pressure sensor (Figure 2) but the electromagnet of the pump is actuated by a spring and not by reverse the electromagnetic force cause by control unit as claimed.
	The claimed pump control unit is also not taught by Singh (US 2002/0098097), Nielsen (US 2009/0036873), Lina (US 2004/0006319), Vogel (US 2009/0069761),
Adahan (US 7503910).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 35, 36 and 40-43 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Singh (US 2002/0098097).
Regarding claim 35, Singh discloses a pump head for applying a reduced pressure to a tissue site, the pump head comprising: 
a pump chamber; and 

Regarding claim 36, Singh discloses the pump, wherein the pump energy is supplied from the pump control unit (Abstract, line 11) to the pump head by at least one linking interface, since coupling of the control system to the pump (Abstract, line 11) forms linking interface.
Regarding claim 40, Singh discloses the pump comprising a valve assembly (Abstract, lines 9-10).
Regarding claim 41, Singh discloses the pump, wherein the valve assembly comprises one or more one- way valves (Abstract, line 9).
Regarding claim 42,  Singh discloses a pump control unit for applying a reduced pressure to a tissue site (Abstract, line 11), the pump control unit comprising: 
a control device configured to supply a pump energy (Abstract, line 11) to at least one linking interface formed by coupling the control system to the pump (Abstract, lines 11-12), the linking interface configured to supply the pump energy to a pump head to generate reduced pressure in the pump head; 
a user interface device ([0027], line 9) coupled to the control device and configured to communicate a command from a user to the control device through the display ([0027], line 10); wherein 

Regarding claim 43, Singh discloses the pump, the user interface is further configured to communicate feedback from the control device to the user through the display ([0027], line 10).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh (US 2002/0098097) in view of Adahan (US 7,503,910).
Singh discloses the invention discussed above but does not expressly disclose the pump comprising a second diaphragm.
Adahan discloses a suction head (Abstract, line 1) comprising a second diaphragm (col. 5, lines 38-39).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the system of Singh with the second diaphragm, as taught by Adahan in order to provide reciprocating movement, as motivated by Adahan (col. 5, lines 38-39).
Allowable Subject Matter
Claims 37, 39 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 37 and 44, the closest prior art of record Busby (US 2007 /0213651), Weigl (US 7393187), Singh (US 2002/0098097), Nielsen (US 2009/0036873), Lina (US 2004/0006319), Vogel (US 2009/0069761) and Adahan (US 
Regarding claim 39, the closest prior art of record Busby (US 2007 /0213651), Weigl (US 7393187), Singh (US 2002/0098097), Nielsen (US 2009/0036873), Lina (US 2004/0006319), Vogel (US 2009/0069761) and Adahan (US 7503910) fail to teach, suggest or render obvious the pump head, wherein the second diaphragm is capable of measuring the reduced pressure.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781